Case 3:18-cv-13305-FLW-DEA Document 19 Filed 02/23/21 Page 1 of 1 PageID: 175



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY



 JAY BRODSKY                      :
                                        Civil Action No. 18-13305(FLW)
            Plaintiff,            :

vs.                               :      ORDER DISMISSING ACTION
                                         PURSUANT TO F.R.CIV.P. 4(m)
DEALER SERVICES et al.            :

            Defendant,            :



      It appearing that the plaintiff in the above captioned

action have failed to effect proper service of the summons and

complaint as to defendant Evan Michaels within 90 days of the

filing of the complaint;

      It further appearing that good cause has not been shown

as to why proper service has not been effected; and proof

of service has been submitted by plaintiffs as directed in this

Court’s Notice of call for dismissal dated January 28, 2021.

      It is on this 23 day of February 2021,

      ORDERED that the complaint be and is hereby dismissed

 pursuant to Rule 4(m) of the Federal Rules of Civil Procedure,

without prejudice and without costs.


                                         s/Freda L. Wolfson
                                         FREDA L. WOLFSON
                                         U.S. Chief District Judge
